The Chancello».
When the complainant’s hill has been dismissed or a demurrer allowed, and another bill is filed for the same cause, this court will stay proceedings in the second suit until' the costs of the first suit are paid. Equity in this particular’ adopts the practice at law. Holbrook v. Cracroft, 5 Vesey 706, note b; Pickett v. Loggon, 5 Vesey 702; 1 Newland’s Ch. Pr. 412; 2 Hoffman’s Ch. Pr. 77.
The rule has its limitations, hut this case does not come within their operation. Sears v. Jackson, 3 Stockton 45; Budge v. Budge, 12 Beavan 385; Wild v. Hobson, 2 Vesey & B. 112; Corbett v. Corbett, 16 Vesey 410.
Let an order be made that the proceedings he stayed, and that the defendants have time to plead, answer, or demur till the end of thirty days after the complainant shall have paid the costs of the former suit.